Citation Nr: 1640998	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-31 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for aplastic anemia, claimed as due to exposure to ionizing radiation and/or herbicides.  

2.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to exposure to ionizing radiation and/or herbicides.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1961 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.     

In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's record.  

Following the issuance of the September 2014 statement of the case, the Veteran submitted a substantial amount of additional evidence in support of his appeal.  As his substantive appeal was received in September 2014 and Agency of Original Jurisdiction (AOJ) consideration of this evidence has not been explicitly requested, a waiver of AOJ consideration is not necessary.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501.  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Resolving all doubt in his favor, the Veteran's aplastic anemia and non-Hodgkin's lymphoma are related to his in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for aplastic anemia have been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for aplastic anemia and non-Hodgkin's lymphoma herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran's essential contention is that he currently has aplastic anemia and non-Hodgkin's lymphoma as a result of claimed in-service exposure to ionizing radiation and/or herbicides.  As discussed below, the Board finds that, by resolving all doubt in favor of the Veteran, service connection for his claimed disorders is warranted based on his in-service exposure to radiation.  Therefore, as such determination is completely favorable, there is no need for the Board to address the Veteran's alternate theory regarding herbicide exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of his active service; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311 .

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  Though aplastic anemia is not listed among these diseases, "lymphomas other than Hodgkin's disease" is, and it is therefore considered a "radiogenic disease."  38 C.F.R. § 3.311(b)(2).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Board acknowledges that the Veteran is currently diagnosed with aplastic anemia and non-Hodgkin's lymphoma.  In a September 2009 letter, the Veteran's treating VA physician, M.R., MD, wrote that he had aplastic anemia and "a high grade non-Hodgkin's lymphoma known as diffuse large B cell lymphoma."  In a July 2015 letter, Dr. M.R. again confirmed that the Veteran has aplastic anemia and diffuse large B cell lymphoma.  As noted previously, the Veteran contends that his current disorders are related to his in-service exposure to ionizing radiation.  

In this regard, the Veteran's DD-214 reflects that he had a military occupational specialty of aircraft mechanic.  In letters to the RO and in his November 2015 hearing testimony, the Veteran stated that, as a mechanic, he would fly on planes transporting nuclear weapons, and that he served in close contact with nuclear warheads and other weapon equipment.  

As the Veteran did not participate in a radiation risk activity as specified at 38 C.F.R. § 3.309(d)(3)(ii), he is not subject to the statutory presumption for service connection.  However, his exposure to radiation from working in close proximity to nuclear weapons and his subsequent development of non-Hodgkin's lymphoma could qualify him for service connection for such disease under the provisions of 38 C.F.R. § 3.311, but the RO did not develop his claim in this manner as his case was never submitted to the Under Secretary for Benefits for consideration as outlined in that regulation.  Remanding for such a determination is ultimately unnecessary here as the evidence establishes that the Veteran's claimed disorders are in fact causally linked to his service.  Combee, 34 F.3d at 1044.

First, the Board acknowledges that the Veteran was exposed to ionizing radiation during his active service.  Though the RO did not submit the Veteran's case to the Under Secretary for Benefits, the RO did obtain a dosimetry estimate from the Department of the Air Force.  Specifically, in a May 2014 letter, that agency determined that, given the amount of time that the Veteran was exposed to nuclear weapons and the hours that he was airborne and was exposed to cosmic radiation, he had a combined effective dose equivalent (EDE) of 300 mrem (or .3 rem).  In a separate letter that same month, the Air Force noted that the EDE for occupationally exposed individuals is 5 rem, and that the EDE from natural radiation sources worldwide can be as high as .6 rem.  Other than offering these estimates, this agency made no further conclusions as to the etiology of the Veteran's claimed disorders.  

In letters to the RO and in his November 2015 hearing testimony, the Veteran disputed the assumptions underlying the Air Force's conclusions regarding the estimated amount of radiation exposure.  Notably, the Veteran stated that his total exposure time far exceeded the conservative estimates provided by the Air Force.  The Veteran also contended that the Air Force did not take into account just how close the Veteran was when working with nuclear weapons.  

For the Board's purposes here, the fact that the Air Force acknowledged that the Veteran was exposed to radiation from nuclear weapons and his hundreds of hours of flight time is more important than the low dosimetry estimate provided.  Given both the Veteran's statements and the Air Force's acknowledgment, the Board concludes that the Veteran was exposed to radiation during his active service.  

Further, the evidence also reflects that the Veteran's claimed disorders are causally related to his in-service radiation exposure.  In a July 2015 letter, Dr. M.R. stated that the Veteran "was directly involved with the transportation of atomic and thermonuclear weapons and components."  He acknowledged that "the exact extent of [the Veteran's] radiation exposure cannot be definitively established," but stated that the fact that the Veteran "developed hematologic and oncologic disease associated with radiation exposure and the fact that he developed multiple radiation-related disease strongly suggests a causal link" between the Veteran's disorders and his in-service radiation exposure.  Dr. M.R. concluded that "it is at least as likely as not that these diagnoses are a direct result and etiologically linked to his radiation exposure through his service in the Air Force."  

There is no other competent evidence addressing the etiology of the Veteran's aplastic anemia and non-Hodgkin's lymphoma.  Therefore, the Board resolves all doubt in his favor, and finds that such disorders are related to his in-service radiation exposure.  Therefore, service connection for aplastic anemia and non-Hodgkin's lymphoma is warranted.


ORDER

Service connection for aplastic anemia is granted.  

Service connection for non-Hodgkin's lymphoma is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


